Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
IDS received 5/16/2019 has been entered.

Priority
This application is a CON of 15/522,686 (filed 4/27/2017) PAT 10357780 which is a 371 of PCT/US15/57516 (filed 10/27/2015) which claims benefit of 62/068,912 (filed 10/27/2014).

Election/Restrictions
Applicant’s election of Group II in the reply filed on 1/14/2021 is acknowledged.  Claims 1-16 are canceled.
Claims 17-34 are presented for examination on the merits. 

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ravinderjit Braich on 2/19/2021.

The application has been amended as follows:	
IN THE SPECIFICATION:
Page 1, [0001], line 2, please insert - - , now U.S. Patent No.: 10,357,780 - - after “2017”.
IN THE CLAIMS:
Please amend claims 18, 25 and 30-31 as follows: 
insert - - the - - in front of “presence”. 
In claim 25, line 1, please replace “microbe-binding” with - - target-binding - - . 
In claims 30 and 31, line 1, please replace “comprises” with - - further comprises - - . 

The following is an examiner’s statement of reasons for allowance: The closest prior art, Kang (Nature Medicine, 2014, 20:1211-1216, IDS) teaches a blood-cleansing device (page 1212, Fig. 1) without teaching/suggesting a fluid-contact surface of the magnetic separation chamber/channel comprises magnetic field gradient concentrating particles distributed thereon and substantially aligned (see definition on page 16, [0057], line 2++) along magnetic flux lines of the magnetic field in the presence of a magnetic field gradient (a gradient of magnetic field, see page15, [0053]++ for definitions for both “a magnetic field gradient” and “a gradient of a magnetic field”), and it is not obvious to modify the teachings because Kang teaches coated magnetic beads in the flow through (page 1213, right column, 2nd full paragraph, line 8++) not on the fluid-contact surface, thus does not provide motivation to have a portion of a fluid-contact surface of the magnetic separation chamber/channel comprises magnetic field gradient concentrating particles distributed thereon and substantially aligned (see definition on page 16, [0057], line 2++) along magnetic flux lines of the magnetic field and to capture a target with reasonable expectation of success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 17-34 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653